                   UNITED STATES DISTRICT COURT
                 MIDDLtr DISTRICT OF PENNSYLVANIA

UNITED STATtrS OF' AMERICA                 )     NO. 1:16-CR-215
                                           )
                   v                       )     (Cnier Judge Conner)
                                           )
CHRISTIAN HOGAN,                           )                   Filed)
                    Defendant.             )



                       FINAL ORDER OF FORFEITURtr

     Upon the proceedings had heretofore and the Motion of the United

States of America, the Court finds:

     A Preliminary Order of Forfeiture was entered on December          18,

2018, ordering the defendant to forfeit:

              a. Smith and Wesson revolver, serial number 99K5478 with

                 six rounds of .38 caliber CCI ammunition.

     AII personal service was completed and notice of the Preliminary

Order of tr'orfeiture was published on the government's internet

forfeiture website.

     AII persons claiming an interest in the above-described property

were required to file their claims with the Clerk of Court not later than

thirty   days after the date of final publication of notice.
      No petitions were filed within the thirty-day period required by   2l
U.S.C. 5 AS3(d(2). Therefore, any third-party interests are barred by

failure of those parties to file a timely petition

     NOW, THERtrFORtr, upon motion of the United States of America

for Final Order of Forfeiture, it is hereby ORDERtrD that:

                  (t)   Atl right, title, and interest, including the
                        interests of titled owners, spouses, and any other
                        interested parties, in the above-described
                        property are hereby condemned, forfeited and
                        vested in the United States of America, and shall
                        be disposed of according to lawi
                  Q)    The United States is entitled to its costs hereini
                  (a)   The United States District Court shall retain
                        jurisdiction in the case for the purpose of
                        enforcing this Orderi and
                  (4    The Clerk is hereby directed to send attested
                        copies of this Order to all counsel of record.



                        Dated this 1st day of        August    201,9.

                                    -
                        /s/ CHRISTOPHER C. CONNER
                        CHRISTOPHtrR C. CONNtrR
                        CHIEF UNITED STATES DISTRICT JUDGE



                                        2
